i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00165-CR

                                         IN RE Jose A. CORDOVA

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 22, 2010, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP .

P. 52.8(a).

                                                               PER CURIAM

DO NOT PUBLISH




           1
          … This proceeding arises out of Cause No. 2005-CR-5739, in the 187th Judicial District Court, Bexar County,
Texas, the Honorable Raymond Angelini presiding.